Citation Nr: 1825731	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-37 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals of a dislocated right shoulder prior to March 22, 2016, and a rating higher than 20 percent thereafter.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from January 1992 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which continued the assigned 10 percent rating for the Veteran's right shoulder condition.

In a March 2016 rating decision, the RO increased that rating to 20 percent effective from March 22, 2016.


FINDING OF FACT

Prior to April 16, 2014, the right shoulder disability was manifested by guarding and infrequent episodes of recurrent dislocation.  From that date, there were frequent episodes of dislocation.


CONCLUSION OF LAW

Prior to April 16, 2014, the criteria for a 20 percent rating for residuals of a dislocated right shoulder have been met.  From that date, the criteria for a 30 percent rating have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DC 5202 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, present level of disability is the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating," is appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board finds that a 20 percent rating is appropriate prior to April 16, 2014.  A January 2014 VA examination documented a history of recurrent dislocation of the scapulohumeral joint, the presence of mechanical symptoms such as clicking and catching, and the presence of guarding.  These findings are consistent with the 20 percent rating under Diagnostic Code (DC) 5202, which contemplates infrequent episodes of recurrent dislocation at the scapulohumeral joint with guarding of movement at the shoulder level.  

A higher 30 percent rating under DC 5202 is assigned when there are frequent episodes of recurrent dislocation with guarding of all arm movements.  With respect to the frequency of episodes, the Veteran stated in November 2013 that the shoulder no longer dislocated.  Therefore, the higher 30 percent rating is not appropriate.

Additional higher ratings under DC 5202 are assigned when there is fibrous union, nonunion, or loss of head of the humerus.  However, such findings have not been shown.

Finally, DC 5201 provides for a 20 percent rating when range of motion is limited to shoulder level, and a 30 percent rating when limited to midway between the side and shoulder level.  The January 2014 VA examination documented 180 degrees of flexion and abduction without the presence of pain.  Therefore, these ratings are not applicable.

From April 16, 2014, a higher 30 percent rating is warranted.  On that date, the Veteran reported that she experienced subluxation of the shoulder two to three times a week, which is consistent with "frequent episodes" of dislocation as contemplated by the 30 percent rating under DC 5202.  The March 2016 VA examination also noted the presence of subluxation pain in certain susceptible postures or positions.  Although it is not clear whether guarding "of all arm movement" was present, the Veteran did have pain with external rotation, which was limited to 70 degrees, and internal rotation limited to 45 degrees.  The Veteran also reported the sensation of subluxation with abduction.  Therefore, her condition approximated the criteria for the 30 percent rating.

For this period, a rating higher than 30 percent is not warranted.  A higher rating based on range of motion under DC 5201 requires motion limited to just 25 degrees from the side.  The March 2016 VA examination documented flexion and abduction of 180 degrees without pain.  Although the Veteran was unable to perform repetitive testing, this appears to be due to limitations with external rotation, which was the only direction where pain was documented.

In addition, there are no findings of fibrous union, nonunion, or loss of head of the humerus to otherwise warrant a higher rating under DC 5202.


ORDER

Prior to April 16, 2014, a 20 percent rating for residuals of a dislocated right shoulder is granted.

From April 16, 2014, a 30 percent rating for residuals of a dislocated right shoulder is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


